Title: To George Washington from Ephraim Blaine, 25 February 1780
From: Blaine, Ephraim
To: Washington, George


          
            Please your Excellency
            Sir
            Boston 25th Feby 1780
          
          I have not meet with the success I had reason to expect in Conectticutt the Governor and Assembly have not taken up the recommendation of Congress in Nominating or appointing a deputy Commissary to execute the purchases of their state—doubting it wou’d be Giving them Exstroardonary trouble and the disapointment their agent might meet with in not receiving money to discharge his purchases and Contracts—the treasurer has also Paid out the Continental money for state and Other purposes which has deprived me of the payment of a Million and a half of dollars which I had an order on the Treasurer for. this is a very considerable disapointment of which I have informd Congress also my doubts of supplies shoud the[y] fail in furnishing me with money—I find this country capable of affording large Supplies of beef cattle (but prices exceedingly high) and if Congress adopt a proper plann and demand such supplies as each State can afford, and furnish me with money to Keep a Temporary supply in the magazines till their new systum is properly set on foot—your Excellency need have little doubts

respecting provisions—and be assured of my greatest exertions and every posible Attention to perform every part within the compass of my power—I delivered your letters to Major Talmage which he promised to Acknowledge by first Oppertunity. Have the honor to be with all due respect—Your Excellency’s Most Obdt and Most Hble Servt
          
            Eph. Blaine C.G.P.
          
        